EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is effective as of the 2nd day of March, 2010 (the "Effective Date"), by arid between Bovie Medical Corporation, a corporation organized and existing under the laws of the State of Delaware with offices at 5115 Ulmerton Road, Clearwater, Florida 33760 (the "Company") and Leonard Keen, a resident of Seminole County, Florida, whose address is 417 Willowbrook Lane, Longwood, Florida 32779 (the "Employee"), and has been approved by the Company's Board of Directors. WITNESSETH: WHEREAS, the Company is a Delaware corporation existing and authorized to do business in the State of Florida at the address first stated above; WHEREAS, the Company is desirous of securing Employee's services on an ongoing basis and Employee is willing to provide such services; and WHEREAS, the Employee is well-known to the Company as Employee has provided consulting and/or legal services to the Company for nearly ten (10) years. NOW, THEREFORE, for and in consideration of the mutual covenants contained herein, the Parties hereto agree as follows: 1) EMPLOYMENT OF EMPLOYEE: The Company hereby agrees to employ the Employee, and the Employee hereby agrees to accept said employment, pursuant to the terms and conditions of this Agreement. 2) DUTIES: The Employee shall render, as an employee, professional services as Vice-President & General Counsel, reporting to the Company's Chief Operating Officer, and shall perform such additional duties as may reasonably be assigned to the Employee by the Board of Directors of the Company. The Employee agrees to devote four (4) business days per week to the performance of his duties, except for customary vacations and reasonable absences due to illness or other incapacity, and to perform all of his duties to the best of his professional ability and to comply with such reasonable policies, standards and regulations of the Company as are from time to time established in writing by the Board of Directors. Nothing contained herein shall be construed so as to prohibit or prevent the Employee from engaging in any outside teaching or business activities as long as such activities do not conflict or interfere with the adequate performance of his duties hereunder. Company acknowledges and approves of Employee continuing to operate, during the Term of this Agreement, his law practice and/or other endeavors, subject to the condition set forth in the preceding sentence. 3) TERM: The initial term of employment under this Agreement shall commence on the Effective Date and shall continue for a self-renewing period of three (3) years (the "Term") thereafter unless terminated pursuant to Section 11 (TERMINATION OP EMPLOYMENT), below. At the end of each year during the Term, the Term shall be automatically extended by an additional year unless the Company provides the Employee with advanced written notice of non-renewal of this Agreement of at least one (1) year and one (1) day (the "Non-Renewal Notice"). 4) PLACE OF EMPLOYMENT: Initially, the Employee will reside and work from his home in Longwood, Florida, and, upon reasonable notice from the Company, shall be available for up to five (5) nights per calendar month to work at the Company in Clearwater, Florida.
